Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Doron Feldman, M.D.,

(OI File No. H-15-1163-9),

Petitioner,

v.

The Inspector General
Docket No. C-16-81
Decision No. CR4672

Date: August 4, 2016

DECISION

Petitioner, Doron Feldman, M.D., is a physician who, until recently, practiced
anesthesiology in Buffalo, New York, and environs. With others, he conspired to submit
$1,460,000 in fraudulent invoices to the University of Rochester’s Department of
Anesthesiology. He was convicted of conspiracy to commit mail fraud and filing a false
tax return, which are felonies. Based on these convictions, the Inspector General (IG) has
excluded him for 15 years from participating in Medicare, Medicaid, and all federal
health care programs, as authorized by section 1128(a)(3) of the Social Security Act
(Act). Petitioner appeals the exclusion and challenges its length.

For the reasons discussed below, I find that the IG properly excluded Petitioner Feldman
and that the fifteen-year exclusion falls within a reasonable range.

Background
In a letter dated August 31, 2015, the IG advised Petitioner Feldman that, because he had

been convicted of a felony offense related to fraud, theft, embezzlement, breach of
fiduciary responsibility or other financial misconduct in connection with the delivery of a
healthcare item or service, the IG was excluding him from participating in Medicare,
Medicaid, and all federal health care programs for a period of 15 years. The letter
explained that section 1128(a)(3) of the Act authorizes the exclusion. IG Exhibit (Ex.) 1.

Petitioner timely requested review, and the case was assigned to my colleague, Judge
Joseph Grow. With his departure from the Civil Remedies Division, the case was
reassigned to me.

The parties have submitted written arguments (IG Br.; P. Br.). With his brief, the IG
submitted twelve exhibits (IG Exs. 1-12). In the absence of any objections, I admit into
evidence IG Exs. 1-12.

Petitioner’s submissions are confusing because he did not comply with this tribunal’s
orders or Civil Remedies Division procedures for marking and submitting documents.
With his hearing request, Petitioner attached documents captioned Exs. A and B. Ex. B
is a lengthy compilation of separate documents, and its pages are not numbered
sequentially. As separate filings, Petitioner also submitted a December 1, 2015 letter
from the New York Department of Health with an attached determination and order from
the State Board for Professional Medical Conduct. In the absence of objections, I admit
them into evidence but, because they are not properly marked, will refer to them by name
and date.

The “Order and Schedule for Filing Briefs and Documentary Evidence,” issued by Judge
Grow, directs the parties to answer the specific questions set forth in the “short-form
briefs” provided. Among those questions, the parties are asked whether an in-person
hearing is necessary, and, if so, to name the proposed witnesses; describe their proposed
testimony; explain “why that testimony relates to” the party’s arguments; and explain
why the proposed testimony does not duplicate evidence already submitted. Order and
Schedule for Filing Briefs and Documentary Evidence at 2, 3; Informal Brief of
Petitioner § IV; Informal Brief of IG § III) (February 24, 2015).

The IG responded that an in-person hearing is not necessary. IG Br. at 16.

Petitioner, on the other hand, claims that an in-person hearing is necessary and proposes
his own testimony. He does not specify what that testimony might include except to say
that he would “provide details about mitigating factors” and would answer questions. P.
Br. at 4. He also mentions that he is awaiting the New York Licensing Authority’s final
decision regarding his medical license and complains about the effect a 15-year exclusion
will have on his ability to practice medicine (although it is not clear that his testimony
would address the latter issues). Id.

As discussed below, Petitioner proposes testimony about issues that are irrelevant
because the “mitigating factors” that he refers to are, in fact, not mitigating. I must
exclude irrelevant or immaterial evidence. 42 C.F.R. § 1001.2007(d); Roy Crosby Stark,
DAB No. 1746 (2000); George Iturralde, M.D., DAB No. 1374 (1992); Leonard R.
Friedman, M.D., DAB No. 1281 (1991). I would exclude the testimony that Petitioner
proposes, and an in-person hearing would serve no purpose. I therefore decide this case
based on the written record.

Discussion

1. Petitioner Feldman must be excluded from program participation
because he was convicted of a felony relating to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial
misconduct in connection with the delivery of a health care item or
service. Act § 1128(a)(3).!

Section 1128(a)(3) mandates that the Secretary of Health and Human Services exclude an
individual who has been convicted of a felony relating to fraud, theft, embezzlement,
breach of fiduciary responsibility, or other financial misconduct in connection with the
delivery of a health care item or service, including the performance of management or
administrative services relating to the delivery of such items or services. See 42 C.F.R.

§ 1001.101(c).

Here, Petitioner Feldman was a physician practicing as an anesthesiologist in Buffalo,
New York. He was part of a practice called CGF Anesthesia Associates, P.C., which
provided anesthesia services at various hospitals and medical facilities, including the
University of Rochester-affiliated hospitals. IG Ex. 3 at 3; IG Ex. 10 at 7,8. Through a
sophisticated scheme, he, another physician, and Debra Butler, the program administrator
for the University of Rochester Department of Anesthesiology, conspired to defraud the
university’s anesthesiology department by “disguising documentation to allow for
payments” to himself and his co-conspirators; they submitted fraudulent invoices,
requesting payment for services that were never provided. IG Ex. 10 at 42; IG Ex. 3 at 3;
IG Ex. 4 at 3. The conspiracy cost the department $1,460,000 in fraudulent payments.
IG Ex. 3 at 3; IG Ex. 4 at 4.

' My findings of fact/conclusions of law are set forth, in italics and bold, in the discussion
captions of this opinion.
In a related matter, Petitioner Feldman filed false tax returns for the years 2008 through
2012. Specifically, he submitted to CGF fraudulent requests for reimbursement of
expenses, which lowered the taxable income he received from CGF. IG Ex. 9.7

On June 24, 2014, Petitioner Feldman pled guilty to one felony count of conspiracy to
commit mail fraud, in violation of 18 U.S.C. § 1349. IG Ex. 3; IG Ex. 5 at 26-28.

On February 18, 2015, he pled guilty to one felony count of filing a false tax return for
the year 2012, in violation of 26 U.S.C. § 7206(1). IG Ex. 9 at 3.

In a judgment dated March 2, 2015, the federal court adjudicated Petitioner Feldman
guilty of conspiracy to commit mail fraud and filing a false tax return. IG Ex. 11 at 1.
The court sentenced him to 24-months imprisonment for each count, to be served
concurrently. IG Ex. 11 at 2. The court explicitly found that the University of Rochester
suffered a total loss of $1,460,000 and ordered Petitioner to pay in restitution
$992,939.98 of that $1,460,000. It also ordered him to pay $157,561 to the Internal
Revenue Service. IG Ex. 11 at 5.

Petitioner was thus convicted of felonies relating to fraud in connection with the delivery
of a health care item or service and must be excluded from participating in federal
healthcare programs under section 1128(a)(3).

Characterizing his criminal case as a “billing dispute,” Petitioner points out that his
activities did not involve government programs, patient care, or drugs but center around
“the amount of money, if any, that the hospital should pay for administrative work
performed.” P. Br. at 2. Of course, Petitioner was not convicted because of a “billing
dispute.” He was convicted because he committed felony fraud. And section 1128(a)(3)
does not require any relationship to a government program, patient care, or drugs. It
applies to any felony conviction for fraud or other financial misconduct in connection
with the delivery of a health care item or service, including management and
administrative services.

> Petitioner Feldman also reported fraudulent farm losses, lowering his taxable income
further. Together, the schemes resulted in a total of $157,561 in tax losses. IG Ex. 9.
However, I find no breakdown between the losses attributable to the health-care-related
tax fraud and those attributable to farm-loss tax fraud. I therefore do not rely on tax
losses to justify increasing Petitioner’s period of exclusion but, as the discussion below
shows, Petitioner’s health-care-related fraud resulted in losses that easily meet the
standard for aggravation.
2. Based on the aggravating factors and the absence of any mitigating
factor, a 15-year exclusion is reasonable.

Petitioner must be excluded for at least five years. Act § 1128(c)(3)(B); 42 C.F.R.
§§ 1001.102(a), 1001.2007(a)(2). I now consider whether the length of the exclusion,
beyond five years, falls within a reasonable range.

Among the factors that may serve as a basis for lengthening the period of exclusion are
the three that the IG relies on in this case: 1) the acts resulting in the conviction, or
similar acts, caused a government program or another entity financial losses of $5,000 or
more; 2) the acts that resulted in the conviction, or similar acts, were committed over a
period of one year or more; and 3) the sentence imposed by the court included
incarceration. 42 C.F.R. § 1001.102(b)(1), (2), (5). The presence of an aggravating
factor or factors, not offset by any mitigating factor or factors, justifies lengthening the
mandatory period of exclusion.

Program financial loss (42 C.F.R. § 1001.102(b)(1)). Because one can infer an entity’s
financial loss based on the amount of restitution paid, restitution has long been
considered a reasonable measure of that loss. Where, as here, however, the court’s
judgment explicitly determines the entity’s loss, I need not rely on the restitution amount
to infer the amount of the loss. The court has firmly established that amount, and I will
not disturb the court’s finding. See 42 C.F.R. § 1001.2007(d) (precluding a collateral
attack on the court’s judgment “where the facts were adjudicated and a final decision was
made”).

The sentencing court found that Petitioner’s crime cost the University of Rochester losses
totaling $1,460,000. IG Ex. 11 at 5. This represents a significant financial loss — 292
times greater than the $5,000 threshold for aggravation — and the IG may justifiably
increase significantly Petitioner’s period of exclusion based on that factor. See Jeremy
Robinson, DAB No. 1905 (2004); Donald Burstein, PhD, DAB No. 1865 (2003).

Petitioner argues that, in fact, the hospital suffered no financial impact because he
“completely repaid” the “alleged loss.” P. Br. at 3. First, the loss was not just alleged; it
was real. That Petitioner was caught, convicted, and ordered to repay most of it, which
he did, does not eliminate the entity’s loss as an aggravating factor. The amount of loss —
whether repaid or not — reflects the magnitude of Petitioner’s crime and must be
considered. Indeed, many, if not most, excluded individuals in Petitioner’s situation can
show that they paid the court-ordered restitution. If this meant that their crimes caused
no financial losses, the regulation would effectively have no meaning.
Petitioner also suggests that the financial loss is of no significance because it does not
represent a loss to a government program. P. Br. at 3. The regulation that defines
aggravating factors does not limit itself to financial losses to government programs. It
considers aggravating losses of $5,000 or more “to a [g]overnment program or to one or
more entities.” 42 C.F.R. § 1001.102(b)(1) (emphasis added).

Length of criminal conduct (42 C.F.R. § 1001.102(b)(2)). In pleading guilty, Petitioner
conceded that his criminal activity began “in or about September 2007” and continued
until “in or about December 2009.” IG Ex. 5 at 23,27. Thus, the acts that resulted in
Petitioner’s conviction were committed over a period more than double the one year
necessary to constitute an aggravating factor. See Robinson, DAB No. 1905 at 12, citing
Burstein, DAB No. 1865 at 12 (finding that wrongful acts committed over “slightly
more” than a year justified increasing the period of exclusion).

Incarceration (42 C.F.R. § 1001.102(b)(5)). The sentence imposed by the criminal court
included two years (24 months) incarceration followed by two years of supervised
release. IG Ex. 11 at 2-3. This is significant jail time, which underscores the seriousness
of Petitioner’s felonious conduct. As the court explained when it imposed the sentence,
“T have to indicate through this sentence the seriousness of this offense.” IG Ex. 10 at 47.

No mitigating factors. The regulations consider mitigating just three factors: 1) a
petitioner was convicted of three or fewer misdemeanor offenses and the resulting
financial loss to the program was less than $1,500; 2) the record in the criminal
proceedings demonstrates that a petitioner had a mental, physical, or emotional condition
that reduced his culpability; and 3) a petitioner’s cooperation with federal or state
officials resulted in others being convicted or excluded, or additional cases being
investigated, or a civil money penalty being imposed. 42 C.F.R. § 1001.102(c).
Characterizing the mitigating factor as “in the nature of an affirmative defense,” the
Departmental Appeals Board has ruled that the petitioner has the burden of proving any
mitigating factor by a preponderance of the evidence. Barry D. Garfinkel, M.D., DAB
No. 1572 at 8 (1996).

Obviously, because Petitioner’s crime resulted in financial losses far in excess of $1,500,
the first factor does not apply here. Nor does Petitioner claim any mental, physical, or
emotional condition that reduced his culpability.

Petitioner suggests that the third mitigating factor applies because he “fully cooperated”
with the government’s investigation, pled guilty, and remitted all funds. He claims that
he assisted the hospital and “other parties” by identifying the vulnerabilities that allowed
him and his cohorts to commit their fraud. P. Br. at 4. Petitioner is entitled to no special
consideration simply because he cooperated with authorities in his own case. The
regulation requires that his cooperation result in others being convicted or excluded,
additional cases being investigated, or a civil money penalty being imposed. Petitioner
must show that he provided information that resulted in the investigation of a new target.
Marcia C. Smith, DAB No. 2046 at 9-11 (2006).

Petitioner also points to statements from the sentencing judge and the actions taken by the
State Board for Professional Medical Conduct to argue that his period of exclusion

should be reduced. P. Br. at 3. After sentencing him to jail time, the judge told Petitioner
“there’s no reason you can’t come out of jail and be in a situation where you can return to
your profession at some point and be a constructive member of this community.” IG Ex.
10 at 50. The State Board suspended his license for five years — but four of those years
were stayed — commencing on the day of his release from prison. The Board also limited
his ability to bill or hold an administrative position. November 23, 2015 Determination
and Order. Neither the sentencing judge’s statement nor the medical board’s actions are
mitigating factors. Indeed, “any other adverse action” by a federal, state, or local
government agency or board is an aggravating factor, if based on the same set of
circumstances that serve as the basis for imposing the exclusion. 42 C.F.R.

§ 1001.102(b)(9). That the IG opted not to invoke this factor does not render it
mitigating.

Thus, no mitigating factor offsets the aggravating factors present in this case.

Finally, Petitioner asks that his exclusion be made retroactive to the date he stopped
practicing medicine. P. Br. at 2. As a matter of law, an exclusion becomes effective 20
days after the date of the IG’s notice of exclusion. 42 C.F.R. § 1001.2002. Ihave no
authority to review the timing of the IG’s determination to impose an exclusion or to alter
retroactively the date the exclusion was imposed. Kailash C. Singhvi, DAB No. 2138 at
4-5 (2007).

Conclusion

The IG properly excluded Petitioner from participating in Medicare, Medicaid and other
federal health care programs. So long as the period of exclusion is within a reasonable
range, based on demonstrated criteria, I have no authority to change it. Joann Fletcher
Cash, DAB No. 1725 at 7 (2000), citing 57 Fed. Reg. 3298, 3321 (1992). The record in
this case establishes that Petitioner committed a crime over a long period of time that
caused its victim a significant financial loss and earned him two years in prison. Based
on these aggravating factors, and, in the absence of any mitigating factors, I find that the
15-year exclusion falls within a reasonable range.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

